Case 2:21-cv-01289-MCS-MAA Document 1 Filed 02/11/21 Page 1 of 6 Page ID #:1




  1   Joseph R. Re (SBN 134,479)
      joe.re@knobbe.com
  2   Christy G. Lea (SBN 212,060)
      christy.lea@knobbe.com
  3   KNOBBE, MARTENS, OLSON & BEAR, LLP
      2040 Main Street, Fourteenth Floor
  4   Irvine, CA 92614
      Phone: (949) 760-0404
  5   Facsimile: (949) 760-9502
  6   Attorneys for Plaintiff
      PAVEMETRICS SYSTEMS, INC.
  7
  8
  9
 10                IN THE UNITED STATES DISTRICT COURT

 11              FOR THE CENTRAL DISTRICT OF CALIFORNIA

 12
      PAVEMETRICS SYSTEMS, INC.           )   Case No. 2:21-cv-1289
 13                                       )
                  Plaintiff,              )   COMPLAINT FOR
 14                                       )   DECLARATORY JUDGMENT OF
            v.                            )   NON-INFRINGEMENT
 15                                       )
      TETRA TECH, INC.                    )
 16                                       )
                  Defendant.              )
 17                                       )
                                          )
 18                                       )
                                          )
 19
 20
 21
 22
 23
 24
 25
 26
 27
 28
Case 2:21-cv-01289-MCS-MAA Document 1 Filed 02/11/21 Page 2 of 6 Page ID #:2




  1          Plaintiff Pavemetrics Systems, Inc. brings this Complaint for Declaratory
  2   Judgment of Non-Infringement against Defendant Tetra Tech, Inc., and alleges
  3   as follows:
  4                             I. JURISDICTION AND VENUE
  5          1.     This Court has subject-matter jurisdiction over this action pursuant
  6   to 28 U.S.C. §§ 1331 and 1338(a) because this action contains claims arising
  7   under the patent laws of the United States, and under the Federal Declaratory
  8   Judgment Act, 28 U.S.C. §§ 2201 and 2202.
  9          2.     This Court has personal jurisdiction over Defendant Tetra Tech,
 10   Inc. because it resides at 3475 East Foothill Boulevard, Pasadena, CA 91107 in
 11   this Judicial District.
 12          3.     Venue is proper in this Court pursuant to 28 U.S.C. § 1391(b), (c)
 13   because Defendant resides in Pasadena, California in this Judicial District.
 14          4.     The Court can provide the declaratory relief sought by this
 15   Declaratory Judgment Complaint because an actual case and controversy exists
 16   between the parties sufficient to give rise to this Court’s jurisdiction under
 17   Article III and 28 U.S.C. § 2201.
 18                                  II. THE PARTIES
 19          1.     Plaintiff Pavemetrics Systems, Inc. is a Canadian corporation, with
 20   its principal place of business at 150 boul. Rene-Levesque est, Suite 1820,
 21   Quebec, Canada, G1R5B1.
 22          2.     On information and belief, Defendant Tetra Tech, Inc. is a
 23   Delaware corporation with its principal place of business at 3475 East Foothill
 24   Boulevard, Pasadena, CA 91107.
 25                              III. THE PATENT-IN-SUIT
 26          5.     On July 23, 2019, the United States Patent and Trademark Office
 27   issued U.S. Patent No. 10,362,293, entitled “3D Track Assessment System and
 28   Method.” The application for this patent was filed on May 29, 2015, and
                                              -1-
Case 2:21-cv-01289-MCS-MAA Document 1 Filed 02/11/21 Page 3 of 6 Page ID #:3




  1   purports to claim priority to a provisional application filed on February 20,
  2   2015. A copy of the ’293 patent is attached as Exhibit A. On information and
  3   belief, Tetra Tech, Inc. purports to own by assignment the ’293 patent.
  4              IV. EXISTENCE OF AN ACTUAL CONTROVERSY
  5         6.     On January 5, 2021, Defendant, through its counsel, Aaron Parker
  6   of Finnegan, Henderson, Farabow, Garrett, & Dunner LLP, sent a letter to
  7   Pavemetrics’ Chief Executive Officer, Richard Habel. The letter, which is
  8   attached as Exhibit B, included a copy of the ’293 patent and alleged that
  9   “Pavemetrics is making, using, selling, offering for sale, and/or inducing others
 10   to use a railroad track inspection system in the United States that infringes the
 11   ’293 patent.” It further alleged that “Pavemetrics’ Laser Rail Inspection System
 12   (‘LRAIL’) infringes at least claim 1 of the ’293 patent.”
 13         7.     The letter also alleged that “Pavemetrics recently sold its LRAIL
 14   track inspection system to CSX Transportation for its use in the United States,”
 15   and “Pavemetrics recently used its LRAIL track inspection system in the United
 16   States in conjunction with a field study with the Federal Railroad
 17   Administration.” The letter demanded that Pavemetrics cease using and selling
 18   the LRAIL track inspection system in the United States and confirm it had done
 19   so within 14 days.     It also demanded an accounting for all LRAIL track
 20   inspection systems made, sold, offered for sale, or in use in the United States.
 21   The letter concluded that “[a]bsent Pavemetrics’s compliance with this request,
 22   Tetra Tech will take the necessary steps to enforce its rights without further
 23   notice.”
 24         8.     On January 19, 2021, Mr. Habel at Pavemetrics responded to that
 25   letter explaining that it was unaware of the ’293 patent and intends to have a US
 26   patent attorney study the patent. That response letter is attached as Exhibit C.
 27         9.     On January 25, 2021, Defendant, through Mr. Parker, again wrote
 28   to Pavemetrics. That response is attached as Exhibit D. Mr. Parker represented
                                             -2-
Case 2:21-cv-01289-MCS-MAA Document 1 Filed 02/11/21 Page 4 of 6 Page ID #:4




  1   that, if Pavemetrics does not substantively respond to the allegations set forth in
  2   Defendant’s January 5, 2021 letter by February 2, 2021, “then Tetra Tech will
  3   be forced to pursue legal action to enjoin Pavemetrics from further
  4   infringement.”
  5         10.    On February 1, 2021, Mr. Habel at Pavemetrics responded, stating
  6   that Pavemetrics had conducted an analysis of the ’293 patent and had “come to
  7   the preliminary conclusion that the LRAIL system does not infringe any of the
  8   claims of the ’293 patent.” He further stated that Pavemetrics was in the process
  9   of hiring US patent counsel to independently assess the infringement allegations
 10   and would respond once that assessment is complete. The February 1, 2021
 11   Habel response is attached as Exhibit E.
 12         11.    On February 5, 2021, Defendant, through Mr. Parker, responded,
 13   stating that “[i]f, by February 12, 2021, Pavemetrics does not provide a detailed
 14   analysis, on an element-by-element basis, explaining why Pavemetrics’ LRAIL
 15   does not infringe claim 1 of the ’293 patent, Tetra Tech will have no choice but
 16   to proceed with filing a complaint against Pavemetrics in a U.S. District Court
 17   for patent infringement of the ’293 patent.” (underline emphasis in original).
 18   That February 5 response is attached as Exhibit F.
 19         12.    Defendant’s actions as outlined above establish a substantial
 20   controversy of sufficient immediacy and reality between Pavemetrics and
 21   Defendant Tetra Tech regarding whether Pavemetrics infringes claim 1 of the
 22   ’293 patent. Such controversy warrants immediate declaratory relief.
 23         13.    Pavemetrics seeks a declaration that it does not infringe claim 1 or
 24   any other claim of the ’293 patent.
 25   ///
 26   ///
 27
 28
                                              -3-
Case 2:21-cv-01289-MCS-MAA Document 1 Filed 02/11/21 Page 5 of 6 Page ID #:5




  1                                     V. COUNT I:
  2         (Declaratory Judgment of Non-Infringement of the ’293 patent)
  3         14.    Pavemetrics repeats and realleges each and every allegation
  4   contained in paragraphs 1 through 13 of this Complaint as if fully set forth
  5   herein.
  6         15.    Defendant has alleged and continues to allege that Pavemetrics
  7   infringes at least claim 1 of the ’293 patent by selling and using in the United
  8   States its LRAIL track inspection system.
  9         16.    Pavemetrics denies that the sale or use of the LRAIL track
 10   inspection system infringes any claim of the ’293 patent.
 11         17.    If Defendant could prove that the LRAIL system falls within the
 12   scope of one or more claims of the ’293 patent, Pavemetrics would have a
 13   complete defense to any such infringement under 35 U.S.C. § 273.
 14         18.    Pavemetrics has been commercially using and selling its LRAIL
 15   track inspection system in the United States since as early as 2012.
 16         19.    Because 2012 is at least one year before the effective filing date of
 17   the ’293 patent, and because Pavemetrics has been using and selling the LRAIL
 18   track inspection system without abandonment since that time, Pavemetrics’
 19   prior commercial use provides it with a complete defense to any infringement
 20   under section 273.
 21         20.    Declaratory relief is necessary and appropriate so that Pavemetrics
 22   may ascertain its rights regarding the ’293 patent.
 23         21.    In view of the facts and allegations set forth above, there is an
 24   actual, justifiable, substantial, and immediate controversy between Pavemetrics
 25   and Defendant on whether Pavemetrics infringes any claim of the ’293 patent.
 26         22.    For the reasons set forth above, Pavemetrics respectfully requests
 27   that this Court declare that it does not infringe, nor has it infringed, any claim of
 28
                                              -4-
Case 2:21-cv-01289-MCS-MAA Document 1 Filed 02/11/21 Page 6 of 6 Page ID #:6




  1   the ’293 patent, or in the alternative, has a complete defense to any infringement
  2   under 35 U.S.C. § 273.
  3                            VI. PRAYER FOR RELIEF
  4         Pavemetrics respectfully requests the following relief:
  5         A.     That the Court enter a judgment declaring that Pavemetrics has not
  6   infringed and does not infringe any claim of the ’293 patent, or in the
  7   alternative, has a complete defense to any infringement under 35 U.S.C. § 273;
  8         B.     That the Court declare that this case is exceptional under 35 U.S.C.
  9   § 285 and award Pavemetrics its attorneys’ fees, costs, and expenses incurred in
 10   this Action; and
 11         C.     That the Court award Pavemetrics any other relief as the Court
 12   deems just, equitable, and proper.
 13
 14                                  Respectfully submitted,
 15                                  KNOBBE, MARTENS, OLSON & BEAR, LLP
 16
 17
 18   Dated: February 11, 2021       By: /s/ Christy G. Lea
                                       Joseph R. Re
 19                                    Christy G. Lea
 20
                                     Attorneys for Plaintiff,
 21                                  PAVEMETRICS SYSTEMS, INC.
 22
 23
 24
 25
 26
 27
 28
                                             -5-
